DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-19-2022 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-16-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0318555 hereinafter Oku in view of U.S. Pre-Grant Publication No. 2003/0194605 hereinafter Fauteux. 
Regarding Claim 1, Oku teaches a lithium ion battery comprising: a positive electrode that includes a positive electrode active material disposed on a positive electrode current collector; a negative electrode that includes a negative electrode active material disposed on a negative electrode current collector; a separator; and an electrolyte (paragraphs 275-285), wherein the positive electrode active material includes LiPO4 (paragraph 275) and the negative electrode active material includes graphite (paragraph 276), and wherein the current collector comprises an organic support layer (polymer layer) and a conductive layer disposed on a surface of the organic support layer (paragraphs 61, 138). 
MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

In addition, Fauteux teaches a current collector for a rechargeable high power electrochemical device (paragraph 41) having a thermal sheet conductivity of greater than 0.5 W/g/K/[] (paragraphs 19, 46). Therefore, it would have been obvious to one of ordinary skill in the art to use a current collector having such thermal conductivity before the effective filing date of the claimed invention because Fauteux discloses that such configuration provides a number of advantages for high power batteries because of its high electronic and thermal conductivity (paragraph 46). 
Regarding Claim 3, Oku teaches that the positive electrode current collector is a metal current collector and the negative electrode current collector is the composite current collector (paragraphs 299, 301). 
Regarding Claims 4-8, Oku teaches that the organic support layer and the conductive layer have a thickness of 1 µm or more, and the lithium ion battery comprises a positive electrode active material layer, a negative electrode active material layer, a porous separator disposed between the electrodes, and an electrolyte solution that comprises an organic solvent (paragraphs 35, 44, 268-269), and expected to have similar properties or characteristics as claimed. 

Regarding Claims 15-16, Oku teaches that the organic support layer comprises polyamide (paragraph 38) and the conductive layer comprises metal material (paragraph 146), and as such inherently has similar Young’s modulus, bonding force, and volume resistivity as claimed. 
Regarding Claims 17-20, Oku teaches a protective layer formed on the composite  current collector, wherein the protective layer comprises nickel or chromium (paragraph 25) and has a thickness of more than 1 nm (paragraph 268-269). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OSEI K AMPONSAH/Primary Examiner, Art Unit 1729